DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2 May 2022 has been entered. Furthermore, this action is in response to the amendments filed  2 May 2022 for application 16/435604 filed on 10 June 2019. Currently claims 1-20 are pending.  The rejection under 35 USC 112(b) has been withdrawn in light of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. 

Specifically, the Applicants Argue:
Regarding dependent claim 6, the Advisory Action describes the "identifier data store 290" of Peterson as the link between the question and answer. Specifically referring to an example in paragraph [0084] of Peterson. Paragraph [0084] describes: The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1st, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the 6302-4001811 Appl. No. 16/435,604P201804263US01start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290" (emphasis added). However, Applicant notes the information in the identifier data store 290 is for a test question OR a test answer and information relevant to a test question, a test answer, or data security as individual items rather than linking a question and answer together. Thus, Peterson does not cannot teach "generating a linking information associating each cognitive question AND the encrypted answer set" as recited in claim 6. … As seen above, the relied upon portions of Peterson describe an identifier engine 240 that is used to identify an origin of a test question and incorporate with other identifiers of test chain of custody for each one of a test answer OR a test question. None of this teaches or suggests a linking information for an association between the answers and questions. (Emphasis added). Thus, Peterson does not teach or suggest the claimed "linking information." 

Examiner Response
The Examiner respectfully disagrees and maintains the Examiner’s Response to this argument in the 25 April 2022 Advisory Action while again noting that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II). Specifically, as set forth in the 1 February 2022 FOA, Peterson does teach “generating a linking information associating each cognitive question and the encrypted answer set” because the identifier information in the chain of custody (linking information) includes the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question answer set question (i.e., relative to any changes to that set such as to a question or to an answer) so that a (potentially modified) question remains associated with a (potentially modified answer) according to a (temporal) chain of custody. In other words, Petersen teaches that, in addition to encrypting the question (including the multiple choice answers) and the answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question/answer set to any other element of the question/answer set and because, in addition and alternatively, the student response includes an encryption that relates/links the question with the (multiple choice) answer set in the context of the student him or herself (-viz., [0072, 0073, 0077, 0084] The encryption/decryption engine 230 is also configured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier 2100 provided the test from storage medium M400 on January 1)., The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290.) 

The Applicants Further Argue:
The Advisory Action admits that at least the "natural language process" "links the judicial exception to a particular technological environment." The Advisory Action fails to address how the amended feature of "using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data" lacks a practical application and specificity …and thus corresponds to a practical application and specific technological use that overcomes the judicial exception. Instead the Advisory Action just generally says the "natural language process" is not a practical application with no reasoning. The additional features recited with the natural language processing techniques tie the natural language processing techniques to how the cognitive questions are generated and are a practical application and use of natural language processing techniques….Concerning Step 2A, the Examiner contends claims 1-20 are an abstract idea. Applicant disagrees. The "Update: Subject Matter Eligibility (III)" enumerates four categories of abstract ideas: Fundamental Economic Practices, Certain Methods of Organizing Human Activity, An Idea 'Of Itself,' and Mathematical Relationships/Formulas. Applicant submits that the claims do not fall into any of these categories. First, claims 1-20 are not directed to an idea 'of itself' (i.e., mental processes), such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper; and are not directed to mathematical relationships/formulas. …The use of the natural language processing on computer related data are features that cannot be done in the mind or by pen and paper, for example. … Given the above disclosures, the Examiner has not shown adequately, either through evidence or analysis, that the reliance on natural language processing capability, to generate text from a selection of an area in an image, as claimed, involves a general purpose computer performing well known generic functionality, rather than being a "particular machine" that is the result of implementing specific, non-generic computer functions. …Instead, these are improvements in the area of computer technology in order to overcome a problem specifically arising in the realm of computing. The claimed invention very clearly pertains to a solution (e.g., dynamically generating and selecting of questions based on accessed day to day activity data of a user of a mobile device from the mobile device) based only in computer technology to solve a problem, which has no counterpart outside of computing. …Further, with regard to step 2B, the claimed invention includes other additional elements that are sufficient to amount to "significantly more" than the judicial exception. …First, claims 1-20 are not directed to an idea ‘of itself’ (i.e., mental processes), such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper; and are not directed to mathematical relationships/formulas. Further, the Update provides specific examples of what constitutes a mathematical relationship. ...None of which are applicable to the claimed invention. In contrast, Applicant's claimed invention (as disclosed in paragraphs 0003- 0005 and 0016) is directed to dynamic question generation for cognitive training based on the day to day lives of a user of a mobile device. The cognitive training questions help to mentally train users. Moreover, and notwithstanding the Examiner's rejection, Applicant has amended the independent claims to recite a "natural language processing" technique/tool. These features are clearly not mental processes. The use of the natural language processing on computer related data are features that cannot be done in the mind or by pen and paper, for example. Further, the recitation of a "natural language processing [(NLP)] technique” or "NLP tool" has been held to be patent eligible subject matter and to represent significantly more than the alleged abstract idea. … For example, the "natural language processing" makes the computing device a "specific" type of computing device rather than a "generic" one. And more specifically, in the presently claimed invention, the practical application, i.e., significantly more than the alleged abstract idea, includes the use of collected data from a mobile device to identify key concepts that may be used in generating a questions and answers for cognitive training. ...Applicant submits that the additional features of the claimed invention are not simply performing any of the above examples. Instead, the additional features allow for dynamically generating and selecting of questions based on accessed day to day activity data of a user of a mobile device. Additionally, the claimed invention as a whole could not be done by a human analog, such as by hand or by merely thinking. Instead, the claimed invention allows for access to the day to day activity data from a mobile computing device and uses calendar data of the mobile device. … As an example, independent claim 1 is directed to accessing activity data from a mobile computing device associated with a day to day activity by a user of the mobile computing device, wherein the day to day activity indicated by calendar data includes an action performed by the user of the mobile computing device, wherein the calendar data is calendar appointments of the mobile computing device; and generating a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data. In particular, it is urged that there is no correspondence in the pre-computer world for the claimed features. Instead, these are improvements in the area of computer technology in order to overcome a problem specifically arising in the realm of computing. The claimed invention very clearly pertains to a solution (e.g., dynamically generating and selecting of questions based on accessed day to day activity data of a user of a mobile device from the mobile device) based only in computer technology to solve a problem, which has no counterpart outside of computing. Applicant submits that independent claims 1, 8, and 15, and their dependent claims 2-7, 9-14, and 16-20, pass both step 1 and step 2A of the §101 subject matter eligibility analysis.Further, with regard to step 2B, the claimed invention includes other additional elements that are sufficient to amount to "significantly more" than the judicial exception. For example, the claimed invention has the features of accessing day to day activity data of a user of a mobile device to generate questions and answers for dynamic selection and using NLP to generate questions and answers. Also, similar to ex parte MORSCH, using the NLP to generate the questions and answers by parsing words from a user's day to day activities amounts to "significantly more." ..

Examiner Response
The Examiner respectfully disagrees.  As expressed in both the 1 February 2022 NOFA and 25 April 2022 Advisory Action, each claim recites mental steps (namely, generating a set of questions and answers based on activity information may be performed on pen and paper, dynamically selecting questions which is an act of judgement that also may be performed on pen and paper, presenting questions and answer sets which may be performed on pen and paper, determining a preferred subset according to user permissions is an act of judgement or evaluation, determining a frequency, presentation time, and time delay is an act of judgement, encrypting a question and answer can be performed on pen and paper, relating a question to an answer is an act of judgement which can be performed on pen and paper, determining profile/access permissions which is an act of judgment, generating a reward based on selecting a correct answer is an act of judgement which also may be performed on pen and paper) in which the various activity data are additional details in the performance of the mental steps and mathematical concepts steps (namely, encrypting the question and answer set which is a mathematical calculation) in which it is noted that the claims do not require the recitation of a mathematical formula to recite mathematical steps that fall in the mathematical concepts group. The additional claim elements analyzed at Step 2A, prong 2 (generic computing elements/devices, accessing activity, a question interface, presentation of questions/answers at an interface) do not integrate the judicial exception into a practical application because the computer elements that perform the mental and mathematical steps are recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component and because the accessing or presentation of information is a mere data gathering that is an insignificant extra-solution activity. In addition, these additional elements also do not amount to significantly more than the judicial exception when analyzed at Step 2B because they recite merely generic computer system or are well-known and routine (i.e., data gathering MPEP 2106.05(g)(3) or displaying questions at a user interface). With respect to the amended limitations filed with the AFCP, the "mobile computing device” which is accessing) is likewise a generic computing element that, when analyzed at Step 2A, prong 2 and at step 2B, that is performing the data gathering operation that is well-known and routine. The parsing operation applied to the activity data to generate the cognitive questions is likewise a mental step (an act of observation or judgement) which can be performed on pen and paper. While the amended limitation element “natural language process” must be treated at step 2A, prong 2 and Step 2B as an additional element, it simply links the judicial exception to a particular technological environment (namely, the environment of natural language processing) but does not integrate the judicial exception into a practical application even when viewed within the claim as a whole because the computing devices performing the corresponding functions are recited at a high level of generality and correspond to generic computer functions. In other words, the mere invocation of natural language processing within the claims is insufficient to integrate the judicial exception into a practical application because it merely links the judicial exception to a particular technological application (without reciting additional functions which integrate those claims into a practical technological application).

The Applicants Further Argue:
Identification of a data type and generating questions using a natural language processing technique cannot be done mentally. The Advisory Action separates the natural language processing technique from "generating a set of cognitive questions..." feature, however the full amended feature recites: "generating a set of cognitive questions representing at least a portion of Appl. No. 16/435,604P201804263US01the activity data based on at least the data type of the activity data accessed using natural language processing techniques to generate the set of cognitive questions by parsing words in the activity data." This natural language processing technique cannot be done as a mental step. … Further, independent claims 8 and 15 additionally recite "identifying a data type of the activity data accessed" and "generating a set of cognitive questions representing at least a portion of the activity data based on at least a data type of the activity data accessed." This data type identification and usage allows for simpler generation of cognitive questions based on the accessed activity data. The identified data type is an additional feature that provides a significantly more than the judicial exception by reciting steps associated with a particular variable (i.e., data type) as seen in Diamond v. Diehr. 

Examiner Response
The Examiner respectfully disagrees. First, claim 15 does not recite that natural processing is used to perform the identification of the data type as suggested in the applicants’ argument. Second, the identification of a data type is a mental process (observation, judgement) while the generation of cognitive questions from parsing words using a syntax or grammatical rule is also a mental process for the same reasons as pointed out above  (act of observation or judgement). Moreover, the invocation of natural language processing to generate these questions, again, merely links the judicial exception to a particular technological application without reciting additional functions which integrate those claims into a practical technological application. 

The Applicants Further Argue:
Again, the Advisory Action fails to further clarify the language "calendar appointment" and "calendar data" in context of the device. Further, the Advisory Action admits that Lee "does not explicitly disclose that the particular appointment... is specifically associated with the user him/herself." Nor does Dennis teach this feature. Grandmaison is cited in the Advisory Action to remedy this deficiency. However, the combination of Lee, Dennis, and Grandmaison does not teach or suggest "accessing activity data, by a computer device, from a mobile computing device, the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user of the mobile computing device, wherein the calendar data includes a calendar appointment of the user of the mobile computing device; generating, by the computer device, a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data." In fact, Grandmaison is silent with regard to any mobile computing devices outside of a "radio paging system." See, e.g., "External Memory Aids" section. Thus, Grandmaison cannot remedy the admitted deficiency in Lee and Dennis. …Lee teaches consumption of communications such as texts or emails with an associated time. However, the time is clearly not a "calendar data" from a mobile computing device and further is not, as amended a "calendar appointment." Applicant respectfully argues that even under a broadest reasonable interpretation, a "calendar data" is not just a time in a communication, to say the least a "calendar appointment" as incorporated from claim 2. … In order to expand the teachings in Lee to assert them as "calendar data," the Examiner argues that "calendar data" and "calendar appointment" is, in general, just a temporal association. … However, the Examiner is not reasonably considering the recited "calendar" in use in the environment of a mobile computing device. … Further, Applicant asserts that the recitation of a "calendar" such a "calendar data" or "calendar appointment" would not be considered, by one of ordinary skill in the art, simply a temporal relationship or schedule data, but would specifically be related to appointments in a calendar of the mobile computing device as calendars and calendar data are normally used by users or a mobile computing device. For example, a "calendar" is defined as "a tabular register of days according to a system usually covering one year and referring the days of each month to the days of the week." "calendar." Merriam-Webster.com Dictionary, … Thus, the times in the consumed communications of Lee fail to teach a "calendar data" as recited in independent claim 1. 

Examiner Response
The Examiner respectfully disagrees. First the Miriam Webster further defines “calendar” as “a system for fixing the beginning, length, and divisions of the civil year and arranging days and longer divisions of time … in a definite order.” This is consistent with an interpretation of calendar as corresponding to a system for representing events according to temporal elements such as days, hours, months which may be used to inform an order between temporal elements; it does not need to be explicitly a graphical display such as a physical calendar or a particular systemization of the information as found on a particular application on a mobile phone. As the Examiner expressed in the 15 April 2022 Advisory Action, Lee does teach “accessing activity data, by a computer device, from a mobile computing device, the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user of the mobile computing device, wherein the calendar data includes a calendar appointment … of the mobile computing device” because he teaches that a cognitive function test device collects/accesses content information generated by a user from user activity at that device (activity data) and stored on a mobile device (for example e-mails or audio or video information) such that the information (such as from emails) include activities associated with different times (calendar data) such as may be used to construct the questions seen in figure 4 (in particular the question regarding a time in the past in which an e-mail or article was read which is a day-to-day activity) and figure 6 (the location of a future wedding) and as seen in Figure 2 in which an E-mail is the source that includes specifics about a calendar appointment (wedding) (-viz., [0044, 0046, 0053] However, the terminal is a non exhaustive example, and it should be understood that the cognitive function test device 100 may be embedded in or interoperate with various digital devices such as, for example, a mobile phone, a cellular phone,..., In an example, the content information generator 110 collects various types of content that the user produces and consumes through various cognitive activities, such as, for example, reading, Writing, speaking, hearing, when using the terminal. The content information generator 110 may generate content information from the collected content., As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail.) The Examiner disagrees that a calendar appointment in a mobile device can only be interpreted as occurring in a mobile device appointment/scheduling application and that an e-mail cannot convey information about a calendar appointment (as is clearly seen in Figures 2 and 4 of Lee with respect to a wedding occurring at a particular date with a particular meeting/appointment time being the object of the cognitive question in Figure 5). 
However, Lee does not explicitly disclose that the particular appointment (e.g. meeting or wedding) is specifically associated with the user him/herself. Dennis also does not teach that the appointment is explicitly the appointment of the user. However, Grandmaison teaches “accessing activity data … … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user …” because he teaches that the appointments of the user would be used in the context of cognitive support (e.g., question/answer generation) by virtue of the use of calendar data including user appointments as an external memory aid ( e.g., p. 134, “External Memory Aids” , “Some individuals in the early stages of AD report an increase in the spontaneous use of simple external memory aids, such as notes they write to themselves or a calendar they use to remember appointments or to remind them of important dates.”) in which, in particular, the spaced retrieval of that information is used to stimulate cognitive memory functionality (e.g., [p. 137, “The Errorless Learning Approach Combined with the Spaced Retrieval Technique”] The errorless learning approach, involving regular practice with prompting provided by the caregiver, was used to teach two patients how to use an external memory aid in order to decrease the repetition of questions the patients addressed to their caregivers. … Only the patient trained with the calendar significantly improved his functioning: he asked a mean of 2.6 questions a day at baseline, 0.75 questions a day at the end of the training, 0.4 questions a day at the 3-month follow-up, and 0.5 questions a day at the 6-month follow-up.) It would have been obvious to use the appointments of the user him/herself to evaluate cognition and reinforce electronic cognitive support for individuals with potentially compromised cognitive function.

The Applicants Further Argue:
Applicant notes, as conceded, that the questions in Lee are not "based on a time of day of the activity data or a frequency of the activity data," thus Lee does not teach the amended feature. On pages 36 and 37 of the Office Action, the Examiner asserts that Lee teaches "dynamically selecting, by the computer device, one or more cognitive questions from the set of cognitive questions" (citing to Lee, paragraphs 0064 and 0066). Applicant has amended this feature to additionally recite "dynamically selecting, by the computer device, one or more cognitive questions from the set of cognitive questions based on one of a time of day of the activity data or a frequency of the activity data." Lee teaches a prioritization of the cognitive questions by recency. In contrast, the amended claim feature recites "selecting... based on one of a time of day of the activity data or a frequency of the activity data." In other words, the selection is not based on a recency, but rather based on when, during the day, the activity data occurred or how often the activity data occurs. Lee is silent with regard to each of these selections. 

Examiner Response
First, the Examiner did not “concede” that Lee does not teach these features; the Examiner indicated that further analysis was required to evaluate these features given the time allotted for evaluating the claim amendments filed with the AFCP. Lee teaches “dynamically selecting, by the computer device,   one or more cognitive questions from the set of cognitive questions based on one of a time of day of the activity data or a frequency of the activity data” because he teaches that the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data and includes a prioritization on the frequency of the accessed (activity) data (e.g., frequency of e-mails) but also includes any given lapse of time (which inherently may include a particular time of day)  (viz., [0061, 0064, 0066] As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated. For example, the question and answer executor 130 periodically evaluates an answer by providing the question included in the question and answer data to the user according to the predetermined period and obtaining an answer. In an example, the period may be set or changed by the user.) 

The Applicants Further Argue:
Independent claim 15 recites, in pertinent part: ... accessing activity data from a mobile computing device, and the activity data is associated with a day to day activity by a user of the mobile computing device, wherein the day to day activity indicated by calendar data includes an action performed by the user and location of the action, wherein the calendar data is a calendar appointment of the user of the mobile computing device; identifying a data type of the activity data accessed;... Applicant notes, the Office Action fails to address the feature of "identifying a data type of the activity accessed" as recited in claim 15. Nothing in Lee suggest such an identification is made of the data type accessed. For at least the above reasons, Applicant submits that Lee also does not teach the above-recited features of claim 15. 

Examiner Response
As clarified in the current Office Action, Lee teaches “identifying a data type of the activity data accessed” and “generating a set of cognitive questions representing at least a portion of the activity data based on at least the data type of activity data accessed using natural language processing techniques to generate the set of cognitive questions by parsing words in the activity data” because he teaches that a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) based on the type of data that is accessed (i.e., sentence information found in different content types such as email, image, video,  and voice or corresponding to different types of information such as spatial or temporal) and  because he teaches that NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers such that, as shown in Figure 2, the important keyword is determined from grammatical elements in the sentence that point to different types of information such as a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question and answer (viz., ([0047, 0056, Figures 2-7] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question.) 

The Applicants Further Argue:
Further, with regard to claim 7, Lee, Dennis, and Zeng fail to teach or suggest "determining selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set," since Lee, Dennis, and Zeng are silent with regard to determining that a correct answer is selected by comparing the selection to metadata Appl. No. 16/435,604P201804263US01associated with the answer set. In other words, though Lee, Dennis and Zeng may describe a correct answer, none of them determine the selection of a correct answer is from comparing the selection to metadata. 

Examiner Response
The Examiner respectfully disagrees.  Lee teaches “determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set” because he teaches that, in response to the selection of an answer by the user, the system determines if the user’s answer is correct while also measuring a response time associated with that answer (a type of metadata associated with the answer/answer set) and comparing it with previous response times such that the determination of the effectiveness of the user’s response includes the comparison of the response time in the current answer set/evaluation with previous response times associated with that answer set (according to which an indication of cognitive impairment is sent to the user if the response time increases which, in this case, is indicative of a negative overall response to the question) (-viz., [0073, 0074, 0075] When the user's answer is input, the question and answer executor 130 evaluated the answer input by the user, and provide an evaluation result to the user. For example, the question and answer executor 130 may compare the answer of the user and the correct answer included in the question and answer data, determine whether the answer of the user is correct, and provide the determined result to the user. In another example, the question and answer executor 130 may measure a response time of the user for the provided question, and provide the measured response time to the user., In an example, the accumulated evaluation results may include a correct answer rate for the question and answer performed during the period of time or statistical information on an average response time., For example, the question and answer executor 130 provides the mild cognitive impairment diagnosis advisory message to the user when the evaluation result continuously degrades, such that the user may not miss a treatment period. In an example, the evaluation result degrades when the correct answer rate continuously decreases, the correct answer rate is of a predetermined level or less, or the response time continuously increases.) It is noted that Zeng also teaches this amended claim limitation because he teaches a determination of a correct answer selection using metadata in the form of various graphical elements that correspond to different answer selections in the gaming user interface ([p. 4, Section 3.1, p. 6, Section 3.3]  It is a game consists of a series of mini-games with different themes. Gaming activities performed in Virtual ADL+ House are abstractions of many of the daily living routines, modelled after the Lawton Instrumental Activities of Daily Living Scale [12], including using telephone, food preparation, housekeeping, laundry and handling finances. A cognitive assessment battery covering multiple cognitive domains is integrated into the game design. When an individual is playing a mini-game in Virtual ADL+ House, he/ she is actually performing a “disguised” neuropsychological test…. Thus, to reduce dropouts and ensure the effectiveness of long-term monitoring programs, it is important to design incentives to promote active participation and compliance., At each viewpoint, four possible views are listed. The test subject needs to select the correct one among the four choices…. The test subject needs to recall and dial the numbers by tapping the corresponding keys on the telephone… When the time for encoding is up, the test subject needs to select the correct pill bottles from a list of bottles by recognizing the patterns on the tags and choose the correct dose..)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites “based on one of a time of day of the activity data or a frequency of the activity data.” However, while the specification does provide support that dynamic selection of the cognitive questions  is based on the time of day it does not provide support the time of day for which the dynamic selection is performed is associated with the activity data. The specification recites at [0027] “At operation 240, the selection component 140 dynamically selects one or more cognitive questions from the set of cognitive questions. In some embodiments, the one or more cognitive questions are dynamically selected based on the subset of activity data, accessed in some embodiments of operation 210, and the one or more user profile permissions. The cognitive questions may be selected based on a recency of the subset of activity data, a time of day, a frequency of the activity data, user preferences, or any other suitable characteristic or metric relating to the data or the user.” Claims 2-7 are also rejected because they depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-7), a machine/system/product (claims 8-20), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts, mental processes, and methods of organizing human activity. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 8, and 15 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mathematical concepts and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1:
A method, comprising: … activity data … associated a day to day activity indicated by calendar data of an action performed by a user … generating a set of cognitive questions representing at least a portion of the activity data using … techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data;  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/formulating question using (activity) data/information in which that data is associated with location and calendar data (additional details of the mental step) by performing a parsing (judgement, evaluation) of the words in a dataset which also may be performed by pen and paper.  The mere recitation of a generic computer device to perform this generation of a cognitive questions does not take the claim limitation out of the mental processes groups.
generating an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers;; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/formulating correct and incorrect answers to questions which also may be performed on pen and paper. The mere recitation of a generic computer device to perform this generation does not take the claim limitation out of the mental processes groups. 
dynamically selecting one or more cognitive questions from the set of cognitive questions based on one of a time of day of the activity data or a frequency of the activity data; - (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of selecting/choosing questions from a set of questions (according to various temporal criteria) which also can be performed on pen and paper. The mere recitation of a generic computer device to perform this selection does not take the claim limitation out of the mental processes groups. 
 … presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of presenting questions (including selected questions) and presentation of a corresponding set of answers which also may be performed on pen and paper. The mere recitation of a generic computer device to perform this presentation does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim recites additional elements:
by a computer device…from a mobile computing device… mobile computing device … mobile computing device… presented by the mobile computing device … the mobile computing device  - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
accessing activity data … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user The accessing of data (details of which include calendar and user appointment data) is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)).
… presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. The presentation of selected cognitive questions is also a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)).
generating a question interface presented …, the question interface including the one or more selected cognitive questions and causing presentation… question interface presented at … The user interface generated at the mobile device which presents questions and answers and used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component and do not impose a meaningful limit on the judicial exception..  In addition, the function of presenting information is a mere data output step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
Natural language processing …The “natural language processing” is recited at a high level of generality and merely generally link to respective technological environments (NLP) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application.
None of these four additional elements integrate the judicial exception into a practical application because the computing devices and the training of a machine learning model are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer (mobile computing device) implemented method, processing resources as noted above.
accessing activity data … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
… presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (presenting data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Natural language processing … the NLP is recited at a high level of generality that simply links to a field of use as noted above 
 generating a question interface presented …, the question interface including the one or more selected cognitive questions and causing presentation… question interface presented at … It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data outputting (presenting information) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. It is also noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of displaying at a user interface are routine and well known (see for example, Nagaratnam et al. (US2019/0. 158477, published 23 May 2019) teach the displaying of personalized psychology cognitive questions ([Figures 1B-1D, 0003]at a user interface for user access authentication in which it is indicated that prior art also performs even if in a less secure manner ([0002]). 
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 8 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1 where it is noted that the “generating an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers using … tools to generate the answer set by parsing of words … using a syntax or grammatical rule” is a mental step (judgement, evaluation, pen and paper). Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below.
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
The Natural language processing …that is used to generate the answers is recited at a high level of generality and merely generally link to respective technological environments (NLP) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental steps into a practical application.

As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claim 8, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 20 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 15 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1 where it is noted that the “identifying a data type of the activity data accessed” is a mental step (observation, evaluation) and “generating a set of cognitive questions representing at least a portion of the activity data based on at least the data type of the activity data accessed using … techniques to generate the set of cognitive questions by parsing words in the activity data” is a mental step (judgement, evaluation, pen and paper). Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble (coordinator agent) is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising: 
The Natural language processing …that is used to generate the cognitive questions is recited at a high level of generality and merely generally link to respective technological environments (NLP) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental steps into a practical application.
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claims 15, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 15 does not recite identified elements deemed by the courts as "significantly more”.

Furthermore, regarding the dependent claims 2-7 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
wherein the activity data includes information associated with a user …, location history …, and the location indicates a location or a travel route of the day to day activity, and the day to day activity includes purchase activity., (Yes)  The claim, under its broadest reasonable interpretation, recites particular user data associated with location history and calendar data (additional details in the mental steps) that are used in the performance of the mental steps of generating and presenting questions and answers. The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
of the mobile computing device - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computing components as noted above.
Claim 3:
Step 2A
Prong 1 (Yes):
wherein accessing the activity data further comprises: determining … one or more user profile permissions associated with a user of …; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps determining access permissions.  The mere recitation of a generic computer device to perform this generation of a proposal does not take the claim limitation out of the mental processes groups.
and …, the subset of activity data corresponding to the one or more user profile permissions. (Yes)  The claim, under its broadest reasonable interpretation, recites particular user data that are used, according to permissions, in the performance of the mental steps of generating and presenting questions and answers. The mere recitation of a generic computer device to perform this communication of a proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
of the mobile computing device … to the mobile computing device … by the computer device … - The computer device and the mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
accessing a subset of activity data available to The accessing of data is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
accessing a subset of activity data available to It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept
Claim 4:
Step 2A
Prong 1 (Yes):
wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps (dynamically) selecting questions according to data and permissions.  The mere recitation of a generic computer device to perform this selection does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim does not recite additional elements:
Step 2B
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 3.

Claim 5:
Step 2A
Prong 1 (Yes):
wherein dynamically selecting … the one or more cognitive questions further comprises: …;  P201804263US01Page 20 of 25determining … a preferred subset of activity data based on the one or more user profile permissions … determining, …   a frequency of questions based on the one or more user profile permissions; determining, …,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions and a predetermined delay (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps determining a preferred set of data/information according to permissions according to data and permissions and a determined presentation time according to a determined frequency and delay of questions (also a mental step).  The mere recitation of a generic computer device to perform this determination does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
accessing … the one or more user profile permissions …  The accessing of data data/profile permissions is a gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
This additional element does not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
accessing the one or more user profile permissions It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept
Claim 6:
Step 2A
Prong 1 (Yes):
encrypting …the set of cognitive questions in response to generating the set of cognitive questions; and encrypting … the answer set for each cognitive question in response to generating each answer set; generating a linking information associating each cognitive question and the encrypted answer set. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of encrypting generated questions and answers (i.e., modifying/encrypting the expression) and generating information that links a question with the answer set which may be performed on pen and paper. Alternatively, the steps of encrypting are mathematical steps. The mere recitation of a generic computer device to perform this encryption does not take the claim limitation out the mental processes groups (as well as, alternatively out of the mental processes and mathematical concepts groups).
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
Claim 7:
Step 2A
Prong 1 (Yes):
determining … selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; and generating … a reward based on the selection of the correct answer to incentivize interaction with the question interface.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining a correct answer and generating a reward based on the correct answer to encourage use of an interface (which also may be performed on pen and paper). The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the mental process groups. 
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
Therefore, as a whole claims 2-7 do not recite what have the courts have identified as "significantly more”.
Dependent claims 9-14 which depend from claim 8 are rejected for the same reasons as indicated above, respectively, for claims 2-7.

Dependent claims 16-20 which depend from claim 15 are rejected for the same reasons as indicated above, respectively, for claims 2-6.
In summary, as shown in the analysis above, claims 1-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ho-Sub Lee (US 2017/0105666, published 20 April 2017), hereinafter referred to as Lee, in view of Grandmaison et al. (“A critical review of memory stimulation programs in Alzheimer’s disease”, the Journal of neuropsychiatry and clinical neurosciences, 15.2, 2003, pp. 130-144), hereinafter referred to as Grandmaison.

In regards to claim 1, Lee teaches A method, comprising: accessing activity data, by a computer device, from a mobile computing device, the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user of  the mobile computing device, wherein the calendar data includes a calendar appointment … of the mobile computing device; (See at [0044] However, the terminal is a non exhaustive example, and it should be understood that the cognitive function test device 100 may be embedded in or interoperate with various digital devices such as, for example, a mobile phone, a cellular phone,…, Further at [0046] In an example, the content information generator 110 collects various types of content that the user produces and consumes through various cognitive activities, such as, for example, reading, Writing, speaking, hearing, when using the terminal. The content information generator 110 may generate content information from the collected content., Further at [0053] As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., wherein a cognitive function test device collects/accesses content information generated by a user from user activity at that device (activity data) and stored on a mobile device (for example e-mails or audio or video information) such that the information (such as from emails) included activities associated with different times (calendar data) such as may be used to construct the questions seen in figure 4 (in particular the question regarding a time in the past in which an e-mail or article was read which is a day-to-day activity) and figure 6 (the location of a future wedding, i.e., the calendar data is clearly in the past although the location data points to a future event) and wherein this activity data corresponds to actions performed by the user (i.e., reading, writing of e-mails which have themselves activity data associated with/performed by the user).) generating, by the computer device,  a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data; (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056] For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) and wherein NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers.) generating, by the computer device,   an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers; (See at [0057] As another example, the question and answer data may include a question related to the additional information included in the content information, and a correct answer for the question., [0058] The question and answer data generator 120 generates at least one piece of question and answer data by applying the content information generated by the con tent information generator 110 to the question and answer template. In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at least one answer (answer set) is generated from the extracted content data corresponding to each question such that this answer set always includes a correct answer but also may include incorrect answers such as in the case in which the user is presented a set of suggested answers (Figure 5) from amongst which the user must guess the correct answer.) dynamically selecting, by the computer device,   one or more cognitive questions from the set of cognitive questions based on one of a time of day of the activity data or a frequency of the activity data; (See at [0061] As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0066] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated. For example, the question and answer executor 130 periodically evaluates an answer by providing the question included in the question and answer data to the user according to the predetermined period and obtaining an answer. In an example, the period may be set or changed by the user., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data and includes a prioritization on the frequency of the accessed (activity) data (e.g., frequency of e-mails) but also includes any given lapse of time (which inherently may include a particular time of day).)  generating, by the computer device,   a question interface presented at the mobile computing device, the question interface including the one or more selected cognitive questions (See at [0029, Figures 5-7] In another general aspect, there is provided a digital device including a touch-sensitive display, a memory con figured to store instructions, and a processor configured to execute the instructions to generate content information from a content of a user, to generate at least one question and answer data based on the content information, to output a question related to the content through the touch-sensitive display, and to evaluate an answer to the question based on the at least one question and answer data., wherein a user interface is provided/generated to the user in the form of a (touch-screen) display which displays the selected questions to the user (with variability of presentational form evident in Figures 5-7) and wherein the terminal that generates this interface can be a mobile device as noted previously (which is also evident in Figures 5-7).) and causing, by the computer device,   presentation of a selected cognitive question from the one or more cognitive questions within a question interface presented at the mobile computing device.  (See at [0069, Figures 5] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user in the form of text or voice. For example, as shown in FIGS. 5 and 6, the question and answer executor 130 displays the question included in the question and answer data on a screen of the terminal in the form of text., wherein the user interface presents a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen especially in Figure 5.) 
However, Lee does not explicitly teach … of the user…  Although Lee teaches that information associated with calendar appointments are used to form cognitive questions and answers, Lee does not explicitly disclose that the particular appointment (e.g. meeting or wedding) is specifically associated with the user him/herself. 
However, Grandmaison, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches “accessing activity data … … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user …” (See at [p. 134, “External Memory Aids”] Some individuals in the early stages of AD report an increase in the spontaneous use of simple external memory aids, such as notes they write to themselves or a calendar they use to remember appointments or to remind them of important dates…. Reminders for each individual using the system are entered into the computer and, at the appropriate date and time, transmitted to an individual alphanumeric pager., Further at [p. 137, “The Errorless Learning Approach Combined with the Spaced Retrieval Technique”]The errorless learning approach, involving regular practice with prompting provided by the caregiver, was used to teach two patients how to use an external memory aid in order to decrease the repetition of questions the patients addressed to their caregivers. … Only the patient trained with the calendar significantly improved his functioning: he asked a mean of 2.6 questions a day at baseline, 0.75 questions a day at the end of the training, 0.4 questions a day at the 3-month follow-up, and 0.5 questions a day at the 6-month follow-up. wherein appointments for a user are represented in calendar data such that this calendar as well as access of information from calendar is used for cognitive evaluation and memory support (such that this representation includes an electronic representation for use as an external memory support).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of  Grandmaison to access activity data, by a computer device, from a mobile computing device, the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user of  the mobile computing device, wherein the calendar data includes a calendar appointment of the user of the mobile computing device. The modification would have been obvious because one of ordinary skill would have been motivated to use a user’s appointment information in a system that provides external memory support to that patient in order to improve the cognitive functionality of that user (such as with respect to calendar events) such as improving the recall capacity of persons suffering from cognitive decline using an errorless learning approach (Grandmaison, [p. 134, “External Memory Aids”, p. 137, “The Errorless Learning Approach Combined With the Spaced Retrieval Technique”]).

Claim 8 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Lee.  It is noted that claim 8 further recites that the answer set is generated “using natural language processing tools to generate the answer set by parsing words in the activity data using a syntax or grammatical rule” which can be found in Lee
 (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056, Figures 2-7]  For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) and wherein NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers such that, as shown in Figure 2, the important keyword is determined from certain syntax or grammatical elements in the sentence that point to a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question or answer.) Moreover, it is noted that claim 8 further recites a processor, program instructions, and computer-readable storage which are also found in Lee ([0029]).

Claim 15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Lee.  It is noted that claim 15 further recites the “identifying a data type of the activity data accessed” and “generating a set of cognitive questions representing at least a portion of the activity data based on at least the data type of activity data accessed using natural language processing techniques to generate the set of cognitive questions by parsing words in the activity data” which can be found in Lee (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056, Figures 2-7] For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) based on the type of data that is accessed (i.e., sentence information found in different content types such as email, image, video,  and voice or corresponding to different types of information such as spatial or temporal) and  wherein NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers such that, as shown in Figure 2, the important keyword is determined from grammatical elements in the sentence that point to different types of information such as a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question or answer.) In addition, claim 15 further recites a processor, program instructions, and computer-readable storage which are also found in Lee ([0029]).

Claims 2, 9, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, and in further view of Dennis et al. (“A Hierarchical Bayesian model of “memory for when” based on experience sampling data”, CogSci 2017, pp.  295-300), hereinafter referred to as Dennis.

In regards to claim 2, the rejection of claim 1 is incorporated and Lee further teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including …  and the calendar data, …, and the day to day activity includes purchase activity.  (See at [0053]  As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., Further at [0058] In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed. In an example, the question and answer template may be added to or corrected by the user.,  Further at [0081, Figure 2, Figures 4-6] In another example, in FIG. 3, a template 320 may be for generating a question having a form that asks for a time at which an important sentence included in content information is heard. For example, the question and answer data generator 120 may apply content information 220 shown in FIG. 2 to the template 320, and generate the question and answer data shown in 420 of FIG. 4., wherein the content/activity data includes an indication of when (calendar data) that content was formed (e.g., time of a hearing or reading activity as shown in Figure 4 or generated such as in the form of an e-mail) but also more specifically wherein the content/activity data itself includes information indicative of the time an event is to occur (calendar data - as seen in Figures 4 and 5) a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen in Figures 4-6 and wherein the calendar data as shown in Figures 4-6, include appointments that refer to specific events that the user is associated which are directed to the user who is asked to remember that appointment and wherein the day-to-day activity discerned from the various user information sources (Figure 2) include purchase activity such as in the form of the purchase of a necklace as a gift (for a “300 day” anniversary event).) 
However, Lee does not explicitly disclose location history of the mobile computing device  …., and the location history indicates a location or a travel route of the day to day activity …. Although Lee teaches that (mobile device) terminal may have GPS functionality, he does not indicate if any associated location data is accessed.  Grandmaison does not disclose a location history associated with a mobile device.
However, Dennis, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including a location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity …. (See at [p. 296, Method] In prior work, we built a system that consists of an Android app, server infrastructure and user interfaces. The app acquires image, time, audio (obfuscated), GPS, accelerometer and orientation information at approximately five minute time intervals. The app runs in the background as a service and users carried the phone in a pouch attached to a neck strap from morning till evening (see Figure 1)…. Participants were instructed to wear the phone for two weeks. They returned to the laboratory on the Friday of the 3rd week and were presented with images one at a time and were required to determine on which of the week days each image was taken (participants were informed that the images only came from the week days). Each participant’s test was based on images drawn from their own lifelogs. We selected images that came from distinct episodes as much as possible, and also avoided using images that were blurred due to excessive motion., Further at [p. 297, Modeling]The location (sensor) model assumed that events were stored in memory and that the likelihood of confusing the representation of the correct event with the stored representation of another event is determined by the similarity of those events. Each day was divided into hour periods and image, GPS, audio and accelerometry representations of those events were calculated. For a given sensor stream the distance of an image’s event to a given day for a given stream was taken to be the minimum Jenson Shannon distance from the event to the events of that day (see Figure 3)., Further at [p. 299, Modeling]While the distance and week models are informed only by the day on which the event occurred, the sensor model constructs a representation of the event that captures where the participant was (GPS), what the participant was hearing (audio), what the participant was doing (accelerometry) and what the participant was seeing (images) and compares it with representations of all other events., wherein location history data for day-to-day activity of the user is captured using a mobile device (i.e., GPS on the device is used to record the location of the user) as a component of a data set that also includes associated event (image), time (hour intervals), and user motion (accelerometer) information such that the generation of the sequence of event-time-location information over the course of a day is an indication of a location and a travel route associated with day-to-day activity of the user with the accelerometer information and wherein it is noted that the temporal association with the events to particular days of a week is, in a general sense, also calendar data.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of  Dennis to access location history and calendar data from a user mobile device for use in generating sets of questions and answers in which the information includes location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity. The modification would have been obvious because one of ordinary skill would have been motivated to improve upon the representation of human memory function by using the association of location information at particular times for user activities/events over the course of a time period to test and effectively characterize the memory recall responses of users (Dennis, [Abstract, p. 300, Conclusion, Figure 8]).

Claim 9/8 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Lee, Grandmaison, and Dennis.  

Claim 16/15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 2/1 which can be found in Lee, Grandmaison, and Dennis.

Claims are 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Dennis, and in further view of Seufert et al. (“Gamification Framework for Personalized Surveys on Relationships in Online Social Networks”, 2013 IEEE/ACM 6th International Conference on Utility and Cloud Computing, 2013, pp. 482-487), hereinafter referred to as Seufert.

In regards to claim 3, the rejection of claim 2 is incorporated Lee, Grandmaison, and Dennis do not explicitly teach wherein accessing the activity data further comprises: determining, by the computer device,   one or more user profile permissions associated with a user of the mobile computing device; and accessing, by the computer device,   a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations such that this leads to a subset of a potential set questions and answers and thereby corresponds to a subset of the content/activity data such as low frequency e-mail data (viz., [0059, 0061, 0064],  In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.0059. In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.,  As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., The criteria for determining the priority for the question and answer data is not limited to the examples described above, and the priority may be determined according to various other standards, without departing from the spirit and scope of the illustrative examples described. For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data.), Lee nonetheless teaches the access of all of the data on the client device (or at least does not teach the explicit exclusion of an access). Dennis and Grandmaison likewise do not disclose user profile permissions which control access to information stored on the client device and used by the cognitive psychology system.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein accessing the activity data further comprises: determining, by the computer device, one or more user profile permissions associated with a user of the mobile computing device; and accessing, by the computer device, a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions. (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC]  The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Dennis to incorporate the teachings of Seufert to generate questions and answers using a subset of user activity data in which that subset is accessed according to user profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

In regards to claim 4, the rejection of claim 3 is incorporated and Lee further teaches wherein the one or more cognitive questions are dynamically selected based on the … activity data ….  (See at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0066] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data.)   
However, Lee, Grandmaison, and Dennis do not explicitly teach subset … and the one or more user profile permissions as previously pointed out.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.  (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC] The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app., wherein a subset of user data (facebook user data/activity data) is used to generate (and select dynamically according to changing temporal states of the data or the user characterization) questions for presentation to a user such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Dennis to incorporate the teachings of Seufert to dynamically select questions using a subset of user activity data and profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data from which questions can be selected while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

Claim 10/9 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Lee, Grandmaison, Dennis, and Seufert.  

Claim 11/10 is also rejected because it is just a system implementation of the same subject matter of claim 4/3 which can be found in Lee, Grandmaison, Dennis, and Seufert.  

Claim 17/16 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/2 which can be found in Lee, Grandmaison, Dennis, and Seufert.  

Claim 18/17 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/3 which can be found in Lee, Grandmaison, Dennis, and Seufert.  

Claims are 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Dennis, in view of Seufert, in view of Pracar et al. (US2015/0072324, Published 12 March 2015), hereinafter referred to as Pracar, and in further view of Blackwell et al. (US2018/0070823, Published 15 March 2018), hereinafter referred to as Blackwell.

In regards to claim 5, the rejection of claim 4 is incorporated and Lee, Grandmaison, and Dennis do not further teach wherein dynamically selecting the one or more cognitive questions further comprises: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, by the computer device,  a frequency of questions based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions, and a predetermined delay.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations that inherently affect the frequency of the selection of questions related to different content, he does not explicitly teach this function of the determination of a time for presenting that content. Although Grandmaison discloses a frequency of questions (or evaluations), he does not disclose that this is based on user profile permissions. Dennis does not disclose a frequency of questions (or a delay in the context of a delay between successive questions or question sets being administered) since those questions are administered a single time after data collection. 
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein dynamically selecting the one or more cognitive questions further comprises: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, … a frequency of questions … and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …  (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC] The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions which indicate which data the user prefers to allow access and wherein, the questions are presented to the user “frequently” which is being interpreted as corresponding to the issuance of a subsequent question in response to a user’s answer to a current question (so that the user may answer as many questions as possible and with the slope in Figure 4 suggesting a frequency bound according to the relationship between the number of answered questions and time since usage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Dennis to incorporate the teachings of Seufert to generate and dynamically select questions and answers using a subset of user activity data in which that subset is accessed according to user preferences expressed in user profile permissions and to determine a frequency of questions and a presentation time for the questions based on the frequency of the questions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to user-selected/preferred personal data while providing motivation to the user to expand the scope of the permissions over time to maximize the response frequency to questions (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).
However, Lee, Grandmaison, Dennis, and Seufert do not explicitly teach … based on the one or more user profile permissions; and determining, by the computer device,   … the one or more user profile permissions, and a predetermined delay. Seufert does not disclose a delay with respect to the presentation of a question or that the presentation time or the frequency of the questions is derived from user-specific (profile) attributes or specifications.
However, Pracar, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises:… determining, by the computer device,   a frequency of questions …; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …, and a predetermined delay (See at [0022] FIG. 1 illustrates one example of a system configured to monitor memory lapses of a user with Alzheimer's disease (AD). As shown, the system 101 includes a band 121 with a memory 103, processor 105, and interface 111. In the present exemplary embodiment, interface 111 is a display or touch screen configured to present a memory test to a user., Further at [0048] According to the present exemplary embodiment, the system first determines the time interval over which the memory test will span at 301. For instance, a span of 3 hours could be chosen for a short-term memory test in which a response is provided initially, and a prompt for this response is given at 3 hours. In contrast, a short span of a few minutes may be long enough to present a question and receive a response for a long-term memory test., Further at [0053] FIG. 4 illustrates an example of tracking the memory of a user with Alzheimer's disease over time. In the present exemplary embodiment, a user is presented with memory tests spanning a specified block of time at 401. For instance, a user can be presented with two short-term memory tests in one day, where one day is the specified block of time., Further at [Claim 1] Claim 1: 1. A system for monitoring the progression of Alzheimer's disease, the system comprising: a first output interface configured to present a memory test to a user at repeated periodic intervals; wherein a cognitive memory test is administered to the user according to both a predetermined frequency (repeated periodic intervals – i.e., Pracar teaches a frequency like Seufert but more narrowly in which that frequency has a particular numerical value) and a predetermined delay (e.g. 3 hours for a short term memory test or the span of time associated with that test).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Dennis, and Seufert to incorporate the teachings of  Pracar to dynamically select the one or more cognitive questions further comprises by determining, by the computer device,   a frequency of questions and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve treatment for progressive cognitive disorders through accurate, non-invasive, and periodic or contextual administration of memory tests through automated memory testing to accurately capture data indicative of the progression of the cognitive disorder for medical caregivers (Pracar, [0007, 0021]).
However, Lee, Grandmaison, Dennis, Seufert, and Pracar do not explicitly teach … based on the one or more user profile permissions; …the one or more user profile permissions. Although Pracar teaches a periodic administration of tests or test administered in response to user contextual information, he does not explicitly disclose that the presentation time or the frequency of the questions is derived from user-specific (profile) attributes or specifications.
However, Blackwell, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises: … determining, by the computer device,   a frequency of questions based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions, … (See at [0188] Furthermore , being able to link this to contextual information about physical location , and physical activity through the smart phone - device interaction can allow cognitive tests to be triggered at relevant times as influenced by the behavioural data. For example, when in a pre - specified location or when sensed behaviour such as long periods of inactivity are detected ., Further at [0201] Feedback can also occur at pre - programmed times determined by the carer or doctor. For example a cognitive test can be activated every morning in order to provide the doctor with a more complete pattern of symptoms in between clinical assessments., Further at [0188, 0201, 0210, 0222]  The cognitive assessments may be triggered in response to behavioural data sensed by the wearable device or at fixed time intervals ., Further at [0210] Cognitive tests and other questions are triggered at fixed timepoints or in response to sensed behaviour ( e . g . periods of inactivity of a given duration ) .; wherein a cognitive memory test is automatically administered/presented to the user according to a user-dependent/specific (and user-condition-specific) frequency (e.g. every morning or in response to a pre-specified location the user is at) such that this frequency is specifiable by the doctor or “carer” (repeated periodic intervals or pre-specified location) in which this specification is being interpreted as a user profile permission since it is a configurable setting determined for the user by a medical caregiver according to user attributes.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Dennis, Seufert, and Pracar to incorporate the teachings of  Blackwell to dynamically select the one or more cognitive questions further comprises by determining, by the computer device,   a frequency of questions based on the one or more user profile permissions and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency and cost of brain disorder treatment and empower individuals to manage their cognitive health through automated memory testing that is responsive to user behavioral, activity, and medical information (Blackwell, [0033, 0038, 0040, 0042]).

Claim 12/11 is also rejected because it is just a system implementation of the same subject matter of claim 5/4 which can be found in Lee, Grandmaison, Dennis, Seufert, Pracar, and Blackwell.  

Claim 19/18 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/4 which can be found in Lee, Grandmaison, Dennis, Seufert, Pracar, and Blackwell.  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Dennis, and in further view of Peterson et al. (US2015/0248841, published 3 September 2015), hereinafter referred to as Peterson.

In regards to claim 6, the rejection of claim 2 is incorporated and Lee, Grandmaison, and Dennis do not further teach further comprising: encrypting, by the computer device,   the set of cognitive questions in response to generating the set of cognitive questions; encrypting, by the computer device,   the answer set for each cognitive question in response to generating each answer set, and generating a linking information associating each cognitive question and the encrypted answer set.  Lee, Grandmaison, and Dennis do not disclose any data encryption.  
However, Peterson, in the analogous environment of automatically generating and presenting questions and answers for users, teaches further comprising: encrypting, by the computer device,   the set of cognitive questions in response to generating the set of cognitive questions; encrypting, by the computer device,   the answer set for each cognitive question in response to generating each answer set, (See at [0030] The system 100 includes a backend computer 110. The backend computer 110 is configured to provide an educational test question to a storage medium. For example, the backend computer 110 encrypts the educational test question and transmits it (e.g., through a network interface, via a network 150 or transportation network 160, through a wired communication line, etc.) to a storage medium., Further at [0055] The educational test question can take many forms. For example, in an essay test, the educational test question may be a prompt that elicits an extended response (e.g., “explain the differences between outer space and the Earth's core’) or a short answer (e.g., “what is the name of the first U.S. President?”). In another example, the test question may be a multiple choice question (e.g., “choose A, B, or C), a true/false question, or any type of educational test question known in the art., Further at [0069, Figure 2]  The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory., wherein a multiple choice question (which includes a question and an answer set) is generated and received in a testing system and encrypted for storage by a backend computer (for the purpose of maintaining the set of questions and answers at a local storage until they may be accessed at a user device).) and generating a linking information associating each cognitive question and the encrypted answer set (See at [0072] The encryption/decryption engine 230 is also con figured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., Further at [0073] The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., Further at [0077] The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier Z100 provided the test from storage medium M400 on January 1)., Further at [0084, Figure 2] The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290., wherein, in addition to encrypting the question (including the multiple choice answers) and the answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question/answer set to any other element of the question/answer set (which does not exclude the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question/answer set – i.e., identifier information associates the question/answer set with the chain of custody but also associates the question with the answer at any given step in that chain of custody) and wherein, in addition and alternatively, the student response includes an encryption that relates/links the question with the (multiple choice) answer set in the context of the student, which, even though this occurs after the question generation and answering still corresponds to the recited claim limitation.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Dennis to incorporate the teachings of Peterson to encrypt the sets of questions and answers in response to their generations and to generate a linking information associating each cognitive question and the encrypted answer set. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security of a system for test taking (answering questions) when the test questions are distributed from a database (at local server) to remote user devices by, in part, encrypting the questions and answers (multiple choice) at that database to protect against fraudsters and to account for the chain of custody of the question/answer set (Peterson, [0002, 0072, 0116, Figure 2]).

Claim 13/9 is also rejected because it is just a system implementation of the same subject matter of claim 6/2 which can be found in Lee, Grandmaison, Dennis, and Peterson.

Claim 20/16 is also rejected because it is just a computer program product implementation of the same subject matter of claim 6/2 which can be found in Lee, Grandmaison, Dennis, and Peterson.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Dennis, and in further view of Zeng et al. (“Towards Long-term Tracking and Detection of Early Dementia: A Computerized Cognitive Test Battery with Gamification”, ICCSE’18, July, 2018, pp. 1-10), hereinafter referred to as Zeng.

In regards to claim 7, the rejection of claim 2 is incorporated and Lee further teaches further comprising:  determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; (See at [0073] When the user's answer is input, the question and answer executor 130 evaluated the answer input by the user, and provide an evaluation result to the user. For example, the question and answer executor 130 may compare the answer of the user and the correct answer included in the question and answer data, determine whether the answer of the user is correct, and provide the determined result to the user. In another example, the question and answer executor 130 may measure a response time of the user for the provided question, and provide the measured response time to the user., Further at [0074] In an example, the accumulated evaluation results may include a correct answer rate for the question and answer performed during the period of time or statistical information on an average response time., Further at [0075] For example, the question and answer executor 130 provides the mild cognitive impairment diagnosis advisory message to the user when the evaluation result continuously degrades, such that the user may not miss a treatment period. In an example, the evaluation result degrades when the correct answer rate continuously decreases, the correct answer rate is of a predetermined level or less, or the response time continuously increases., wherein, in response to the selection of an answer by the user, the system determines if the user’s answer is correct while also measuring a response time associated with that answer (a type of metadata associated with the answer/answer set) such that the determination of the effectiveness of the user’s response includes the comparison of the response time in the current answer set/evaluation with previous response times associated with that answer set (such that an indication of cognitive impairment is sent to the user if the response time increases which, in this case, is indicative of a negative overall response to the question).)
However, Lee, Grandmaison, and Dennis do not explicitly teach and generating, by the computer device,  a reward based on the selection of the correct answer to incentivize interaction with the question interface.  Neither Lee, Grandmaison, nor Dennis teaches the provision of a reward in response to a correct answer in the memory test such as to incentivize interaction with a question interface.
However, Zeng, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches further comprising:  determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; and generating, by the computer device,  a reward based on the selection of the correct answer to incentivize interaction with the question interface.  (See at [p. 4, Section 3.1]  It is a game consists of a series of mini-games with different themes. Gaming activities performed in Virtual ADL+ House are abstractions of many of the daily living routines, modelled after the Lawton Instrumental Activities of Daily Living Scale [12], including using telephone, food preparation, housekeeping, laundry and handling finances. A cognitive assessment battery covering multiple cognitive domains is integrated into the game design. When an individual is playing a mini-game in Virtual ADL+ House, he/ she is actually performing a “disguised” neuropsychological test…. Thus, to reduce dropouts and ensure the effectiveness of long-term monitoring programs, it is important to design incentives to promote active participation and compliance., Further at [pp. 6, Section 3.3]  At each viewpoint, four possible views are listed. The test subject needs to select the correct one among the four choices…. The test subject needs to recall and dial the numbers by tapping the corresponding keys on the telephone… When the time for encoding is up, the test subject needs to select the correct pill bottles from a list of bottles by recognizing the patterns on the tags and choose the correct dose.., Further at [Table 3]  Table 3: The rewards/incentives and motivation mechanisms are sufficient to keep elderly users engaged and entertained in a sustained manner., wherein a cognitive memory (and function) test is implemented on a gaming platform to increase patient compliance with taking those test through incentives and rewards provided by the test and wherein the rewards provided by the system is being interpreted as an indication of a successful passage through a particular test (at least as suggested by the green check and red x icons in the screen on Figure 3d but also more generally as suggested by the requirement that the user must successfully perform those tasks for navigating through a given test in the gaming context) and wherein it is noted that Zeng also teaches a determination of a correct answer selection using metadata in the form of various graphical elements that correspond to different answer selections.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Dennis to incorporate the teachings of Zeng to determine the selection of a correct answer to the selected cognitive question and  generate a reward based on the selection of the correct answer to incentivize interaction with the question interface. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of cognitive testing, including those directed to memory recall cognitive functions, by implementing those tests with gamification for improving user compliance, participation, and interest through incentives and rewards. (Zeng, [Abstract, p. 4, Section 3.1, p. 8, Section 4.2, Table 3]).

Claim 14/9 is also rejected because it is just a system implementation of the same subject matter of claim 7/2 which can be found in Lee, Grandmaison, Dennis, and Zeng.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ivanoiu et al. (“Patterns of impairment in autobiographical memory in the degenerative dementias constrain models of memory”, Neuropsychologia, 44, 2006, pp. 1936-1955) teach the questionnaire-based evaluation of cognitive decline/impairment using autobiographic memory assessment strategies with episodic/autobiographical memory including (calendar) appointments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126